Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the merchandise involved in the above-entitled appeals consists of dress fronts for infants’ dresses produced in the United States, sent to Mexico for ornamentation, and returned ornamented by reason of work performed upon them in Mexico with American materials.
2. That the market value or the price at the time of exportation herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Mexico in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoiced values of the original materials in each instance plus the invoiced values of the alterations in each instance.
3. That there were no higher foreign values therefor at the time of exportation thereof.
4. That the appeals herein be deemed submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the invoiced values of the original materials in each instance plus the invoiced values of the alterations in each instance.
Judgment will be rendered accordingly.